DETAILED ACTION
Claims 1-8, 10-18, 20-28, and 30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021, has been entered. 

Specification
The amended title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner recommends
--HARDWARE PROCESSOR AND METHOD FOR LOADING A MICROCODE PATCH FROM CACHE INTO PATCH MEMORY AND RELOADING AN OVERWRITTEN MICRO-OPERATION--.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 11, and 21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9, 19, and 29, respectively, of co-pending Application No. 17/512,119.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Of note, the only difference between the instant claims and the ‘119 claims is that the ‘119 claims set forth a “microcode sequencer circuit” versus the instant claims’ “microcode sequencer”.  However, because the instant claims’ sequencer includes a patch memory, and a memory is a circuit, the instant claims’ microcode sequencer is a microcode sequencer circuit.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-2 and 4-7, and similarly claims 11-12, 14-17, 21-22, and 24-27, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least one of claims 34, 41, and 48 of co-pending Application No. 16/236,434.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘434 anticipate the instant claims.  The examiner notes the following:
The third instruction of ‘434 corresponds to the instruction of instant claim 1.
Claim 1 of ‘434 inherently includes the “unused” limitation of instant claim 4 because, at some point in time (for instance, when the processor is off, or first powered on), the cache is not used.
With respect to instant claim 6, the cache of claim 1 of ‘434 is not user accessible because cache is not addressed like the register file and system DRAM.
With respect to instant claim 7, wherever the code that loads the patch set from cache resides in ‘434 may be considered part of the patch memory.
This a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3, 8, 10, 13, 18, 20, 21, 28, and 30 are each provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least one of claims 34, 41, and 48 of ‘434, either alone or in view of one or more of Baumberger and Branover (as previously cited).
Detailed mappings and analysis for the dependent claims are not included in full herein.

This a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
All claims are allowed over the prior art.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zimmer, ‘528, has taught storing a microcode patch in a sequestered region of cache before copying the patch from the cache to main memory.  Patch decryption and authentication are also taught.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183